914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Clinton MARTENY, Plaintiff-Appellant,v.Robert FRY, Dr., OHS Virginia Department of Corrections,David K. Smith, Warden, Edward D. Carey, Dr.,Buckingham Correctional Center,Defendants-Appellees.
No. 90-6079.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 18, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A No. 90-240-R)
John Clinton Marteny, appellant pro se.
Mary Sue Terry, Attorney General, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Clinton Marteny appeals from the district court's order denying his motion for a preliminary injunction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Marteny v. Fry, CA-90-240-R (W.D.Va. May 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.